Citation Nr: 0316187	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
tibia and fibula fracture, with injury to Muscle Group XI and 
right leg shortening, currently rated as 20 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for 
fracture of the right mandible.

3.  Entitlement to an increased (compensable) rating for a 
scar on the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

In a June 2001 decision, the Board remanded the appellant's 
claim of entitlement to an initial compensable evaluation for 
a fracture of the right mandible for further development.  At 
that time, the Board also found that the appellant had filed 
a timely notice of disagreement (NOD) with respect to a claim 
of entitlement to an increased rating for residuals of right 
tibia and fibula fracture, with injury to Muscle Group XI and 
right leg shortening, rated as 20 percent disabling, and also 
with respect to a claim of entitlement to an increased 
(compensable) rating for a scar on the right lower leg.  
Thus, the Board concluded that the RO should issue a 
statement of the case (SOC) on these additional issues.  In 
response to the remand, a SOC was issued in July 2001, and 
the appellant filed a timely substantive appeal (VA Form 9) 
in July 2001.  Accordingly, the appellant has perfected his 
appeal of each issue listed on the title page of this action. 

In a statement, dated in February 2002, the appellant 
indicated that he desired a hearing before a member of the 
Board at the RO.  A letter from the RO to the appellant, 
dated in April 2003, shows that at that time, the RO had 
scheduled the appellant for a hearing in May 2003.  A 
notation on the letter reflects that the appellant failed to 
show.




REMAND

Review of the claims file does not reveal that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  Under this 
law, VA has a duty to notify the claimant of any information 
or evidence needed to substantiate and complete a claim, and 
to notify the claimant of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

Since February 2002, the Board has been conducting 
evidentiary development of many appealed cases on its own in 
lieu of remanding cases to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(permitting the Board "to provide the notice required by 
38 U.S.C. [§ ] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  Therefore, given that action by the 
Board to provide the necessary notice is not authorized by 
valid regulation, the Board will remand the appellant's 
claims to ensure compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.  

The Board also notes that there has been a change in the law 
affecting the adjudication of the claim of entitlement to an 
increased (compensable) rating for a scar on the right lower 
leg, which is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Effective August 30, 2002, the rating 
criteria applicable to evaluating skin conditions under 38 
C.F.R. § 4.118, have been amended.  See 67 Fed. Reg. 49,590-
599 (July 31, 2002).  In this case, the new regulatory 
criteria used for the evaluation of skin conditions have not 
yet been applied to the appellant's claim.  Since this change 
in law occurred while the appeal was pending, the Board must 
apply the version of the law that is more favorable to the 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, VA must apply the old law prior to the effective 
date of the new law.  See Green v. Brown, 10 Vet. App. 111, 
116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit and of the 
time period for response.  38 U.S.C.A. 
§ 5103(b).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records. 

3.  Thereafter, any additional 
evidentiary development deemed 
appropriate should be undertaken.  The RO 
should undertake any other action 
required in light of any submission(s) 
made by the appellant so as to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should review and readjudicate the 
claims, and in regard to the appellant's 
claim for an increased (compensable) 
rating for a scar on the right lower leg, 
the RO should consider the newly enacted 
provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If any such action does 
not resolve the claims, the RO shall 
issue the appellant and his 
representative a supplement statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

